SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Blue Victory Holdings, Inc. (Exact Name of Small Business Issuer in its Charter) Delaware 27-0499633 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) BLUE VICTORY HOLDINGS, INC. 4400 Ambassador Caffery Parkway, Suite A Box 347 Lafayette, Louisiana 70508 (337) 981-1447 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) BLUE VICTORY HOLDINGS, INC. 3mbassador Caffery Parkway Lafayette, Louisiana 70508 (337) 981-1447 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. CHRISTINE MELILLI, ESQ., CPA ANSLOW & JACLIN, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statement that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our and their management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and the expected impact of the Share Exchange on the parties’ individual and combined financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $0.001 $ $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $1.00 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED March , 2011 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale of these securities is not permitted. Subject to Completion, Dated March, 2011 1,000, BLUE VICTORY HOLDINGS, INC. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The1,000,000 shares of our common stock can be sold by selling security holders at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents withThe Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is:March ,2011 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 2 Risk Factors 3 Use of Proceeds 5 Determination of Offering Price 5 Dilution 5 Selling Shareholders 5 Plan of Distribution 7 Description of Securities to be Registered 8 Interests of Named Experts and Counsel 8 Organization Within Last Five Years 9 Description of Business 9 Certain Relationships and Related Transactions 12 Description of Property 10 Legal Proceedings 10 Available Information 11 Index to Financial Statements F-1 Management Discussion and Analysis of Financial Condition and Financial Results 12 Plan of Operations 14 Executive Compensation 18 Security Ownership of Certain Beneficial Owners and Management 29 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision . About Our Company We were incorporated under the laws of the State of Nevada on July 6, 2009.Our principal business is management and ownership of branded restaurants or other business opportunities that we believe will create shareholder value. On June 6, 2010, Seenu Kasturi purchased 100,000 common shares in conjunction with our Regulation D Rule 506 private offering completed on June 28, 2010. On July 6, 2010 we issued 9,000,000 shares of par value $.001 common stock to Seenu Kasturi, our CEO, pursuant to an exemption from registration set forth in Section 4(2) of the Securities Act of 1933.The shares were issued in exchange for services rendered to us. On July 14, 2010 we purchased 100% of the outstanding shares of HNI, LLC (“HNI”) f/k/a Hardees of New Iberia, Inc. In consideration for these shares, the Company signed a promissory note (attached hereto as Exhibit 10.1), in the amount of $100,000, which will bear interest at 5% and is payable in 20 quarterly installments of $2,382 commencing October 15, 2010 with a balloon payment of $74,557 due immediately after the 20th payment. The acquisition was treated as a purchase and HNI became a wholly owned subsidiary of the Company. On September 3, 2010 the Company paid a $100,000 deposit on behalf of Hardees Real Estate of New Iberia, LLC , owned by our Chief Executive Officer (“CEO”), Seenu Kasturi.The deposit was paid in connection with the acquisition of land and a building which is used by Hardees of New Iberia, Inc.In connection with this deposit, the related party signed a promissory note for the full amount of the deposit, which will bear interest at 6%, and stipulates that all principal and interest is due to the Company on July 15, 2011. Such promissory note is attached hereto as Exhibit 10.2.In connection with this transaction, Hardees of New Iberia, Inc. signed a 5 year lease with the same related party, for the use of the land and the building, which is Hardees Real Estate of Louisiana, Inc., 101 East Admiral Doyle Drive, New Iberia, LA 70560 .The lease calls for rent payments of $1,000 per month through July 14, 2015. Such lease is attached hereto as Exhibit 10.3. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Where You Can Find Us Our principal executive offices are located at 3mbassador Caffery Parkway , Lafayette, Louisiana 70503 and our telephone number is(337) 981-1447. Our website is www.bluevictoryholdings.com. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The1,000,000 shares of our common stock can be sold by selling security holders at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices . The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $1.00 was determined by the price the shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. 1 SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data for the six month period ended December 31, 2010 is derived from our unaudited financial statements. The statement of operations and balance sheet data for the period from July 6, 2009 to June 30, 2009 is derived from our audited financial statements. For the Six Months ended December 31, (Unaudited) For the Period July 6, 2009 to June 30, 2009 STATEMENT OF OPERATIONS Revenues $ 590,138 $ - FoodPaper and Beverage 163,077 - Restaurant Operating Expense 228,431 - Cost of Real Estate Sold 179,807 - General and Administrative Expenses 36,717 22,356 Professional Fees 48,949 10,175 Total Operating Expenses 668,779 32,531 Loss from Operations (78,641 ) (32,531 ) Other Income 1,588 - Net Interest Income 13,788 12,107 NetIncome (Loss) $ (63,265 ) $ (20,424 ) As of December 31 , (Unaudited) As of June 30, 2010 BALANCE SHEET DATA Cash $ 452,826 $ 361,993 Total Assets 1,479,742 904,074 Total Liabilities 515,140 830 Stockholders’ Equity $ 964,602 $ 903,224 2 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and not to the selling stockholders. WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. Blue Victory Holdings, Inc. is a Nevada Corporation founded on July 6, 2009. We have no significant financial resources andno revenues to date. The likelihood of our success must be considered in light of the expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Such expenses include, but are not limited to, accounting and legal fees which must be incurred in order to become a publicly traded company. Further we anticipate potential difficulties, complications, and delays with regard to our pursuit in securing financing necessary for us to acquire additional restaurant locations . Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE WILL REQUIRE FINANCING TO ACHIEVE OUR CURRENT BUSINESS STRATEGY AND OUR INABILITY TO OBTAIN SUCH FINANCING COULD PROHIBIT US FROM EXECUTING OUR BUSINESS PLAN AND CAUSE US TO SLOW DOWN OUR EXPANSION OF OPERATIONS. We will need to raise additional funds through public or private debt or sale of equity to execute our plan of operations. We intend to open and acquire operating restaurants.As such, we will need to borrow money from lending institutions so that we can acquire or build restaurants.We anticipate a need of approximately $5 million to complete the acquisition of the 9-store KFC package of which we have made an offer to purchase. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICES OF SEENU KASTURI. YANNICK BASTIEN, AND OWEN THOMPSON. WITHOUT EACH OF THEIR CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of Seenu Kasturi, our President and Chief Executive Officer, Yannick Bastien, our director of operations, and Owen Thompson, our director of restaurant operations. We currently do not have employment agreements with any of these employees.The loss of any one of their services could have a material adverse effect on our business, financial condition or results of operation. 3 THE OFFERING PRICE OF THE SHARES WAS ARBITRARILY DETERMINED, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $1.00 per share for the shares of common stock was arbitrarily determined. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT THE COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 4 USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in our private placement which was completed on June 28, 2010 pursuant to an exemption under Rule 506 of Regulation D. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of thefollowing: (i) 1,000,000 shares of our common stock held by 50 shareholders which were sold in our Regulation D Rule 506 offering completed on June 28, 2010; (ii) 10,000 shares of our common stock held by 1 shareholder which were issued on July 6, 2009 in exchange for legal services and qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofNovember 4,2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. 5 Name of selling stockholder Shares of common stock owned prior to offering Shares of common stock to be sold Shares of common stock owned after offering Percent of common stock owned after offering (1) 51 Anslow & Jaclin 0 0% 1 Reynaud, Roderick 0 0% 2 Granger, Kenneth 0 0% 3 Granger, James 0 0% 4 Pandya, Ketan 0 0% 5 Broussard, Brett 0 0% 6 Pandya, Bipin 0 0% 7 Peters, Stephen 0 0% 8 Bhougaraju, Kesava K/Shymala 0 0% 9 Rao, Shridhar 0 0% 10 Kiesler, James 0 0% 11 Blasi, Candance 0 0% 12 Flanders, Rowena 0 0% 13 Leopold, William 0 0% 14 Jaikishen, Suryakalan 0 0% 15 Bhat, Shyla 0 0% 16 Bourgeois, Cynthia 0 0% 17 Sharma, Neeraj 0 0% 18 Kasturi, Savitha (2) 0 0% 19 Alexander, Fred (3) 0 0% 20Bastien, Yannick (4) 0 0% 21 Evans, James 0 0% 22 Shukla, Dev 0 0% 23 Soucie, Michelle 0 0% 24 Lewis, Shelly 0 0% 25 Richard, Mark 0 0% 26 Akkaraju, Vidyadhar/Parvathi 0 0% 27 Akkaraju, Nikhil 0 0% 28 Kasturi, Lakshmi (5) 0 0% 29 Kasturi, Minakshi (6) 0 0% 30 Boone, Brandy 0 0% 31 Hilliard, Karen 0 0% 32 Etier, Brian 0 0% 33 Bernard, Brenda 0 0% 34 Anderson, Christine 0 0% 35 Ghirardi, Ronald 0 0% 36 Williams, Stacy 0 0% 37 Jacobs, Amy 0 0% 38 Jacobs, Russell 0 0% 39 Lewis, Simeon 0 0% 40 Peters, Linda 0 0% 41 Mitchell, David 0 0% 42 Bilakanti, Srinivas 0 0% 43 Islam, Mohammed 0 0% 44 Chikeral, Amil 0 0% 45 Kasturi, Seenu & Divya (7) 90% 46 Peters, Marck 0 0% 47 Thompson, Owen (8) 0 0% 48 Thanki, Lalit 0 0% 49 Allenan, Kim 0 0% 50 Stewart, Robert 0 0% Based on 10,000,000 outstanding Common Shares at March 25, 2011 (2) Savitha Kasturi is the sister-in-law of Seenu Kasturi, our CEO and Director. (3) Fred Alexander is our Director of Business Development. (4) Yannick Bastien is our Director of Operations. (5) Lakshmi Kasturi is the mother of Seenu Kasturi, our CEO and Director. (6) Minakshi Kastuir is the sister of Seenu Kasturi, our CEO and Director. (7) Seenu Kasturi is our Chief Executive Officer and Director. (8) Owen Thompson is our Director of Restaurant Operations. 6 To our knowledge, except for Seenu Kasturi, as disclosed above,none of the selling shareholders or their beneficial owners: – has had a material relationship with us other than as a shareholder at any time within the past three years; or – has ever been one of our officers or directors or an officer or director of our predecessors or affiliates – are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holder must be made at the fixed price of $1.00 until a market develops for the stock. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: O ordinary brokers transactions, which may include long or short sales, O transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, O through direct sales to purchasers or sales effected through agents, O through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or O any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $20,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. 7 DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 100,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares of preferred stock, $0.001 par value per share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock We are authorized to issue 100,000,000 shares of common stock, $0.001 par value per share.Currently we have 10,000,000 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this offering are fully paid and non-assessable.We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Delaware for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock and currently have no shares issued and outstanding. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. INTERESTS OF NAMED EXPERTS AND COUNSEL The validity of the common stock offered by this prospectus will be passed upon for us by Anslow & Jaclin, LLP, Manalapan, New Jersey. No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Webb & Company, P.A. to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. 8 Item 11. Information with Respect to the Registrant. Organization Within Last Five Years Description of Business General We were incorporated under the laws of the State of Nevada on July 6, 2009.Our principal business is management and ownership of branded restaurants or other business opportunities that we believe will create shareholder value. Our current operationsinclude opening, managing, rehabilitating, buying and disposing of restaurants. Our main focus is to buy or build franchised restaurants like Hardees, KFC and Taco Bell. HNI was initially opened around 1960 and was named Burger Chef, then in 1974, it became Mr. Cook Restaurant and in 1993 became Hardees.It has been in continuous operation for nearly 50 years and owned and operated by the same family.Blue Victory acquired it in July, 2010 and plans to continue operations in much the same manner.We have hired a new store manager, David Zeller, and a Vice-President of Restaurant Operations, Owen Thompson, to assist in expanding the concept, as well as, facilitate new acquisitions. On July 14, 2010 we purchased 100% of the outstanding shares of HNI. In consideration for these shares, the Company signed a promissory note (attached hereto as Exhibit 10.1), in the amount of $100,000, which will bear interest at 5% and is payable in 20 quarterly installments of $2,382 commencing October 15, 2010 in 20 payments of $2,382 with a balloon payment of $74,557 due immediately after the 20th payment. The acquisition was treated as a purchase and has become a wholly owned subsidiary of the Company. HNI operates Hardees which is a fast food service restaurant whose hours of operation are 6:00 a.m. until 10:00 p.m., Sunday thru Thursday. Friday and Saturday hours of operation are 6:00 a.m. thru midnight. Breakfast service begins at 6:00 a.m., with made from scratch biscuits.Also served during breakfast hours are biscuit sandwiches with egg, bacon or sausage and cheese, as well as, pancakes and cinnamon rolls with coffee and orange juice.Lunch and dinner service begins at 10:30 a.m., with items such as¼, 1/3 and ½ lb Angus hamburgers, grilled or fried chicken sandwiches with french fries, onion rings and soft drinks.Also offered are made to order chocolate, vanilla or strawberry shakes, malts and ice cream.All menu items are made fresh when ordered and served to the customer within three minutes. There are currently20 employees that work in three shifts. Our Store Manager is David Zeller and our Vice-President of Restaurant Operations is Owen Thompson.We closely adhere to the operating standards set forth by Hardees Corporate and strive to present the very best product to our customers with each order. On September 3, 2010, the Company paid a $100,000 deposit on behalf of Hardees Real Estate of New Iberia, LLC, owned by our Chief Executive Officer (“CEO”), Seenu Kasturi.The deposit was paid in connection with the acquisition of land and a building which is used by Hardees of New Iberia, Inc.We provided the funding for this transaction on behalf of Hardees Real Estate of New Iberia, LLC because Hardees Real Estate of New Iberia, LLC lacked sufficient cash needed to acquire the land and building. We do not expect this arrangement to serve as a model for our future arrangements. In connection with this deposit, the related party signed a promissory note for the full amount of the deposit, which will bear interest at 6%, and stipulates that all principal and interest is due to the Company on July 15, 2011. Such promissory note is attached hereto as Exhibit 10.2.In connection with this transaction, Hardees of New Iberia, Inc., signed a 5-year lease with the same related party for the use of the land and the building, which is Hardees Real Estate of Louisiana, Inc., 101 East Admiral Doyle Drive, New Iberia, LA 70560.The lease calls for rent payments of $1,000 per month through July 14, 2015. Such lease is attached hereto as Exhibit 10.3. On March 15, 2010, the Companypurchased 13 shares of Charlotte Star, LLCfor $390,000. The 13 unitsrepresent 32.5% of the outstanding shares.Charlotte Star has a total of 40 shares outstanding.Those shares were sold to raise capital to lend to Star Brands which owns and operates 5KFC, 3 KFC/Taco Bell, and 1KFC/Long John Silvers restaurants in North Carolina. The Company will account for the transactionunder the equity method of accounting. Business Model Each and all Hardees’ locations opened or operated in Louisiana will be set up to be owned, managed and operated by HNI, a Limited Liability Corporation which is awholly owned subsidiary of the Company. Competition Hardees is a concept with hundreds of locations and has proven to work in many market types. While we are in a highly competitive market, we believe our potential risks are low. We believe that, with the quality food of the Hardees brand, and with clean physical plants and outstanding customer service, we will be successful with the brand. While we are confident that Hardees will be received well in the market, there are no guarantees. Certainly, we will need a strong marketing campaign and excellent operations to help bring brand recognition and market awareness to an acceptable level. We feel confident that, over time, this will be gained by executing our marketing strategy and experience with brand development in this market. We have obtained a 5-year license (franchise) to operate Hardees through HNI and have the rights to open a second location in Lafayette, LA, which is about 20 miles away.Such franchise agreement is attached hereto as Exhibit 10.5. Currently for the Hardees location, we consider our Demographic Market Area (DMA) to be a 50-mile radius of Lafayette, LA.Our competitive position is to provide made-to-order food in a clean, comfortable, friendly atmosphere to our customers at a great value.Being local operators also enables us to network the market and be directly involved within the community. The brands that we would consider acquiring all have hundreds of locations, if not thousands, and have proven to be successful over many decades.Although there are no guarantees, having multiple locations with engaged owners and management would diversify our risk and give us the best chance to succeed even if there are other quick service restaurants (“QSR”) in the immediate vicinity. We compete directly with other nationally known franchise restaurant locations . McDonalds and Sonic have the highest volume, but also spend the most locally on advertising. All of the McDonalds have been scraped and rebuilt over the last few years and Sonic continues to retrofit locations though they have not all been completed. Wendy’s, Burger King, and Whataburger have old physical plants, but they are well maintained. We currently have bought and sold one single family residence and have purchased one that has been sold to our CEO, Seenu Kasturi.The address for the one that was bought and sold is 129 Mimosa Drive, Lafayette, LA70503 and the other property at 413 Quail Drive, Lafayette, LA 70508 is the one sold to our CEO.We are considering the acquisition of a 114-unit multi-family apartment complex located at 102 Van Buren Drive, Lafayette, LA 70501. 9 Marketing Plan The proposed development area for the Hardees restaurant brand is the Lafayette, Louisiana demographic marketing area. On June 28, 2010, we received approval from Hardees Corporate Headquarters (“Corporate”) to operate two locations, including the New Iberia location, already purchased. The second location is going to be in Lafayette, LA.We have not identified a specific location as of yet.This second location has to be completely constructed as a new facility.Currently, we are focused on our location in New Iberia and its operations.Once we reach a level of consistency within the operations, we will begin working on the second location. In the next five years, we hope to have six units operating. If we are able to achieve our goal of six units and those units operate at or exceed forecasted amounts, we plan to seek approval from Corporate to open units in Baton Rouge and Lake Charles. Tactics for Increasing Guest Count: New Customer & Frequency Brand development is key in a pioneer market. It will include our operations, advertising, and promotional campaigns. Local store marketing will be critical to our success and we have years of experience, including but not limited to, participating in the restaurant industry from April, 1983 throughout 1999 in various positions.These positions included serving as entry level staff through the ranks of management with successful operations of multiple locations throughout south Louisiana. We plan to execute our Hardees business plan with precision and display fresh, inviting point of purchase materials. Marketing to local businesses, schools, organizations and the surrounding areas, as well as community involvement, will be a top priority. Additional promotions with radio and cable will result in affordable exposure as we build the brand. As of March 24, 2011, we have 20 employees. Sales Strategy In order to increase new customer trial and frequency, we will participate in television advertising promotions based on financial ability. In addition, we will utilize radio and print when appropriate to support marketing campaigns, and monthly Free Standing Inserts (“FSI”) in newspapers as a way to advertise. We will use strategic bounce back offers to aid in increasing frequency to other day parts. This may be achieved through using bag stuffers, receipt footers or printed on the rear of receipt paper. In addition, we plan to appeal to the employees of local businesses by engaging in ad mailings and providing free food samples to those local businesses. DESCRIPTION OF PROPERTY Our business office is located at 3mbassador Caffery ParkwayLafayette, Louisiana 70503 and our telephone number is(337) 981-1447. LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had 51shareholders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 10 AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E , WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. 11 FINANCIAL STATEMENTS BLUE VICTORY HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEET AS OF JUNE 30, 2010. PAGE F-3 STATEMENT OF OPERATIONS FOR THE PERIOD FROM JULY 6, 2009 (INCEPTION) TO JUNE 30, 2010. PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 6, 2009 (INCEPTION) TO JUNE 30, 2010. PAGE F-5 STATEMENT OF CASH FLOWS FOR THE PERIOD FROM JULY 6, 2009 (INCEPTION) TO JUNE 30, 2010. PAGES F-6 - F-11 NOTES TO FINANCIAL STATEMENTS. To the Board of Directors of: Blue Victory Holdings, Inc. We have audited the accompanying balance sheet of Blue Victory Holdings. Inc. (the "Company-) as of June 30. 2010, and the related statements of operations and comprehensive income, changes in stockholders' equity and cash flows for the period from July 6. 2009 (Inception) to June 30. 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion. the financial statements referred to above present fairly in all material respects, the financial position of Blue Victory Holdings. Inc. as of June 30. 2010 and the results of its operations and its cash flows for the period from July 6. 2009 (Inception) to June 30, 2010 then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 6 to the financial statements. the Company is in the development stage with limited operations and has a net loss of $20,424 from Inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 6. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ WEBB & COMPANY. P.A. WEBB & COMPANY. P.A. Certified Public Accountants Boynton Beach, Florida August 25, 2010 1501 Corporate Drive. Suite 150 • Boynton Beach. FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.corn F-1 Blue Victory Holdings, Inc. (A Development Stage Company) Balance Sheet ASSETS June 30, 2010 Current Assets Cash $ Prepaid Expenses Notes Receivable - Related Party Total Current Assets Computer and Equipment, net Other Assets Notes Receivable - Related Party Total Other Assets Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ TotalLiabilities Commitments and Contingencies - Stockholders' Equity /(Deficiency) Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock, $0.001 par value; 100,000,000 shares authorized, 10,000,000 shares issued and outstanding Additional paid-in capital Less: Stock subscription receivable ) Deficit accumulated during the development stage ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to financial statements F-2 Blue Victory Holdings, Inc. (A Development Stage Company) Statement of Operations For the period from July 6, 2009 (Inception) to June 30, 2010 Operating Expenses Professional fees $ General and administrative Total Operating Expenses Loss from Operations ) Other Income Interest Income Total Other Income LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) Net Loss Per Share- Basic and Diluted $
